Per Curiam:

The motions to dismiss are granted and the appeals are dismissed for want of a substantial federal question. League v. Texas, 184 U. S. 156, 161-162; Kentucky Union Co. v. Kentucky, 219 U. S. 140, 152-153; Satterlee v. Matthewson, 2 Pet. 378, 413; Violet Trapping Co. v. Grace, 297 U. S. 119, 120; Ingraham v. Hanson, 297 U. S. 378, 381; Schenebeck v. McCrary, 298 U. S. 36, 37.
Mr. Justice Stone and Mr. Justice Roberts took no part in the consideration or decision of No. 297.
Reported below: 371 Ill. 367; 21 N. E. 2d 318.